251 F.3d 183 (D.C. Cir. 2001)
Truckers United for Safety, et al., Appellantsv.Kenneth M. Mead, The Inspector General,  Department of Transportation, Appellee
No. 00-5175
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued March 22, 2001Decided June 5, 2001

Appeal from the United States District Court  for the District of Columbia (No. 98cv02793)Anthony J. McMahon argued the cause and filed the briefs  for appellants.  Edward M. McClure entered an appearance.
Eric M. Jaffe, Assistant United States Attorney, argued  the cause for appellee.  With him on the brief were Wilma A.  Lewis, United States Attorney at the time the brief was filed,  and R. Craig Lawrence, Assistant United States Attorney.
Before:  Edwards, Chief Judge, Williams and Henderson,  Circuit Judges.
Opinion for the Court filed by Chief Judge Edwards.
Edwards, Chief Judge:


1
In keeping with its mission to  enforce motor carrier safety regulations, the Office of Motor  Carriers ("OMC") initiated compliance review investigations  into appellants' record keeping practices.  As part of that  effort, the Department of Transportation's Office of Inspector  General ("DOT OIG") was engaged to use its purported  search and seizure authority to obtain appellants' business  records.  Under the legal framework in effect at the time of  the underlying events, the Inspector General Act of 1978,  Pub. L. No. 95-452, 92 Stat. 1101 (1978) ("Inspector General  Act" or "Act"), the Inspector General ("IG") had no authority  to engage in the kinds of criminal investigations at issue  here-criminal investigations that are at the heart of an agency's general compliance enforcement responsibilities.  We  therefore hold that appellants are entitled to the return of  records and other property seized from them during the IG's  ultra vires investigations and seizures.


2
Following the IG's investigation of appellants, and subsequent to appellants' filing of the lawsuit in this case, Congress  enacted the Motor Carrier Safety Improvement Act of 1999,  Pub. L. No. 106-159, 113 Stat. 1748, 1773 (1999) ("MCSIA"). The District Court found that the MCSIA granted the IG  new authority to conduct investigations of motor carriers'  fraudulent and criminal activities related to DOT's operations  and programs.  Truckers United for Safety v. Mead, 86  F. Supp.2d 1, 19 (D.D.C. 2000).  In reaching this conclusion,  the District Court correctly rejected the IG's argument that  the 1999 law merely clarified that his office always possessed  the authority to conduct such investigations.  Id. at 19 n.7.  It  is also undisputed that the MCSIA does not retroactively  authorize IG investigations that were conducted prior to its  enactment.  Therefore, the District Court erred in holding  that, although the IG violated the Inspector General Act, he  was nonetheless entitled to summary judgment because the actions taken by the IG in 1998 are authorized by the 1999  law.


3
Finally, appellants contend that, because there is a threat  that the office of the IG will exceed its authority under the  MCSIA, we should construe the new law narrowly and then  grant an injunction preventing the IG from violating the  statute in the future.  Although appellants are entitled to  relief for unlawful actions taken pursuant to the Inspector  General Act, there is no live dispute under the MCSIA. Accordingly, we vacate the District Court's decision insofar as  it purports to construe the MCSIA, and we dismiss appellants' claims resting on their construction of the MCSIA;  the  issues focused on the meaning and future application of the  MCSIA are not ripe for review.

I. Background
A. Statutory Framework
1. Inspector General Act

4
The Inspector General Act established the Office of Inspector General ("OIG") in order to facilitate "objective inquiries  into bureaucratic waste ... and mismanagement."  NASA v.  Fed. Labor Relations Auth., 527 U.S. 229, 240 (1999).  The  IG's mandate focuses on systemic agency-wide issues. Congress created the OIG to "provide leadership and coordination and recommend policies for activities designed ... to  promote economy, efficiency, and effectiveness in the administration of, and ... to prevent and detect fraud and abuse in,  such programs and operations."  5 U.S.C. App. 3  2(2). There are limits to the IG's powers, however.  Most prominently, the Act specifically prohibits the OIG from assuming  "program operating responsibilities."  5 U.S.C. App.  3   9(a)(2).


5
The general parameters of the Inspector General Act are  fairly clear cut.  First, Congress consolidated pre-existing  agency offices into the OIG, thereby transferring the various  offices' investigative duties to the OIG.  In the case of the  DOT, Congress mandated that the responsibilities of offices  such as the "Office of Investigations and Security" and the  "Office of Audit" be consolidated into the OIG.  5 U.S.C. App. 3  9(a)(1)(k).  Second, the Act defines the IG's core role as  preventing fraud and abuse, by conducting audits and investigations relating to agency programs and operations.  5  U.S.C. App. 3  2(1), 4(a)(1), 6(a)(2).  Finally, Congress  authorized agencies to make discretionary transfers of duties  to the OIG.  However, discretionary transfers of authority  only can be made if the duties are properly related to the  functions of the IG, further the purpose of the Act, and do not  constitute program operating responsibilities.  5 U.S.C. App.  3  9(a)(2).


6
Congress structured the OIG to promote independence and  objectivity.  The Inspector General Act indicates that Inspectors General will be appointed directly by the President and  confirmed by the Senate.  5 U.S.C. App. 3  3(a).  An IG is  under the general supervision of the head of the agency, but  the head of the agency may not interfere with any IG  investigation.  Id.  In a similar vein, Inspectors General  report directly to Congress regarding their agencies.  Id.  Furthermore, the OIG has investigatory means at its disposal, such as subpoena power and access to regulated motor  carriers' records to aid it in fulfilling its mission.  5 U.S.C.  App. 3  3(a), 6(a).  The OIG also may, in appropriate  circumstances, conduct searches and seizures.  See 28 C.F.R.   60.3.


7
In 1999 Congress passed the MCSIA which further addresses the power of the DOT IG.  In particular,  228 of the  MCSIA states:


8
(a) IN GENERAL.--The statutory authority of the Inspector General of the Department of Transportation includes authority to conduct, pursuant to Federal criminal statutes, investigations of allegations that a person or entity has engaged in fraudulent or other criminal activity relating to the programs and operations of the Department or its operating administrations.


9
(b) REGULATED ENTITIES.--The authority to conduct investigations referred to in subsection (a) extends to any person or entity subject to the laws and regulations of the Department or its operating administrations,  whether or not they are recipients of funds from the Department or its operating administrations.


10
228, 113 Stat. at 1773.  This statutory provision was not in  effect when the IG investigated appellants.


11
2. Operations of the Department of Transportation


12
Under the Motor Carrier Safety Act of 1984, Pub. L. No.  98-554, 98 Stat. 2829 (1984), the Secretary of the DOT has  authority to issue regulations governing vehicle safety.  See,  e.g., 49 U.S.C.  31133(a).  The Secretary's authority includes  the power to initiate an investigation, subpoena witnesses and  records, and inspect motor carriers or documents belonging  to motor carriers.  49 U.S.C.  502(a), 504(c)(1)-(2), 506(a). The IG has no responsibility in these areas of operation.


13
The Secretary of Transportation has delegated this authority to the Federal Highway Administration ("FHA"), which in  turn has issued federal motor carrier safety regulations.  See  49 U.S.C.  104;  49 C.F.R.  350.1-399.207.  Until January  1, 2000, FHA's Office of Motor Carriers administered the  regulation of interstate motor carriers.  However, pursuant  to the MCSIA, responsibility for administering regulations  governing interstate motor carriers was transferred to the  Federal Motor Carrier Safety Administration ("FMCSA").


14
The Motor Carrier Safety Act of 1984 authorizes the FHA  to enforce safety regulations and conduct compliance reviews. 49 U.S.C.  31115.  The FHA can itself bring a civil action or  request that the Attorney General enforce a regulation or  prosecute an alleged violator.  49 U.S.C.  507 (b).  The Act  prescribes both civil and criminal penalties for violations of  the safety regulations.  49 U.S.C.  521.  Although the FHA  is authorized to oversee motor carrier compliance with safety  regulations, the Motor Carrier Safety Act of 1984 does not  authorize the FHA to engage in searches and seizures.

B. Underlying Events

15
During the period preceding the events at issue in this  case, the DOT OIG and the OMC embarked on a joint project  reviewing motor carrier operations.  See Joint OIG/OMC  Review of Motor Carrier Operations, reprinted in J.A. 40. The "objective" of the joint project was "to combine the  efforts of OIG and OMC staffs in a joint investigative review  of specific motor carriers to create a greater deterrence to  motor carrier violations of the Federal Motor Carrier Safety  Regulations."  Id.  The effort targeted "all motor carrier  operating areas subject to falsification and having a direct  impact on safety," including drivers' hours of service, driver  medical certificates and testing for drugs.  Id.  The document describing the joint project specifically noted that the  "focus of the review will not be on OMC operations."  Id. Under this project, according to appellees, the OMC engages  in regulatory compliance reviews of motor carriers and refers  egregious violators to the IG.  The IG pursues criminal  investigation of the misconduct.


16
Appellants, Florilli, Northland, Kistler, Lone Wolf, and  K&C, individual trucking companies, each have been investigated by the DOT IG.  The record on appeal describes events  involving K & C and Lone Wolf, companies operating from  the same location, to illustrate the role the IG played in  investigating appellants.  On July 13, 1998 the OMC sent an  investigator to K & C and Lone Wolf to conduct a compliance  review.  Subpoena (July 14, 1998), reprinted in J.A. 66. Lone Wolf believed that the review had been triggered by a  complaint filed by a disgruntled driver.  DOT asserted that  the investigation was an attempt to uncover falsification of  "hours of service" logs, that is, records of the number of  consecutive hours drivers are on the road without a rest. The Company refused to cooperate with the compliance review, although it agreed to comply with the investigation of  the underlying complaint.  Letter from Lone Wolf Counsel,  reprinted in J.A. 54.  On July 14, 1998 the OMC served a  subpoena on the companies demanding that the companies  produce all documents necessary to the investigation.  Subpoena (July 15, 1998), reprinted in J.A. 66.  The companies  refused to comply.  On October 22, 1998 a special agent of  the DOT IG, Eric Johnson, obtained a warrant to search the  premises of the companies.  Search Warrant (Oct. 22, 1998),  reprinted in J.A. 73.  On the following day, Johnson executed  the search warrant and seized the relevant documents.  See  Declarations, reprinted in J.A. 57, 58, 60, 62, 64, 65.

C. Procedural History

17
Truckers United for Safety ("TUFS"), a nonprofit organization of motor carriers, along with the individually named  companies, filed suit in District Court alleging that the DOT  IG lacked legal authority to engage in the contested compliance review investigations.  Appellants sought preliminary  injunction and declaratory relief because, they argued, the IG  was not authorized to engage in DOT operations, specifically  investigation of standard compliance with federal motor carrier safety regulations.  Appellants also sought the return of  any seized materials that had not already been returned by  the Government.  Appellee filed a motion for summary judgment, asserting that TUFS lacked standing and that the DOT  IG acted within its authority in authorizing the investigations.


18
The District Court found that the Inspector General Act  did not authorize the DOT IG to conduct investigations into  motor carrier compliance.  Truckers United for Safety v.  Mead, 86 F. Supp.2d at 19.  As a result the IG had no  authority to search appellants' premises or seize their records.  Id.  However, the District Court found that the  MCSIA amended the Inspector General Act, and constituted  a new grant of authority broad enough to encompass the kind  of investigations at issue here.  Id.  Although the OIG did  not have the authority to investigate appellants as part of a  compliance review in 1998, the District Court explained that  the MCSIA has given the IG authority to do so in the future. Id.  The District Court therefore concluded that the IG was  entitled to summary judgment on the merits.  Id.  Because  appellants' claims arise from an appeal of a summary judgment ruling, we review the District Court's ruling de novo. See, e.g., Ctr. for Auto Safety v. NHTSA, 244 F.3d 144, 147  (D.C. Cir. 2001).

II. DISCUSSION
A. Standing

19
The IG has asserted, and the District Court agreed, that  TUFS lacks standing to pursue claims on behalf of its members, the individual trucking companies.  We find this argument to be plainly wrong.


20
TUFS asserts no basis for organizational standing, see  Havens Realty Corp. v. Coleman, 455 U.S. 363, 378-79 (1982),  Am. Trucking Ass'ns v. United States Dep't of Transp., 166  F.3d 374, 386 (D.C. Cir. 1999), because it asserts no cognizable injury to the organization or its activities.  It is clear,  however, that TUFS has asserted more than enough to  satisfy the requirements of representational standing.  See,  e.g., Hunt v. Washington State Apple Adver. Comm'n, 432  U.S. 333, 342-43 (1977) (setting out the requirements for  associations to have standing);  Am. Trucking, 166 F.3d at  385;  Int'l Bhd. of Teamsters v. Pena, 17 F.3d 1478, 1482-83  (1994).


21
TUFS asserts, and the Government does not dispute, that  the individual trucking companies are members of the association.  TUFS further claims that the IG injured individual  trucking companies by conducting unlawful investigations and  seizing their records.  These claims, which are substantial  and well documented, easily satisfy the injury/causation/redressability requirements of Article III of the Constitution. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61  (1992).  Furthermore, it is uncontested that TUFS' members  have standing to sue in their own right;  the interests that  TUFS seeks to protect are indisputably germane to the  organization's purpose;  and neither the claims asserted nor  the relief requested requires the participation in the lawsuit  of each of the organization's individual members.  Hunt, 432  U.S. at 343.  TUFS therefore has representational standing  to sue on behalf of its members.


22
B. The Legality of the IG's Investigations and Seizures in 1998 Pursuant to the Inspector General Act


23
The principal issue in this case is whether the IG had  authority in 1998 to investigate motor carriers' compliance  with safety regulations.  The District Court held that the  legislative history and structure of the Inspector General Act  make it plain that Congress did not intend to grant the IG  authority to conduct investigations constituting an integral part of DOT programs.  The trial court also held that the  Secretary of DOT could not transfer to the IG his authority  to investigate motor carriers' compliance with federal motor  carrier safety regulations.  The District Court therefore concluded that the IG acted outside the scope of his authority in  conducting investigations of motor carriers' compliance with  the federal safety regulations.  We agree with this conclusion.


24
The IG has authority to investigate the DOT's administration of programs and operations.  In carrying out its charge,  "honest cooperation" between the IG and agency personnel  can be expected.  NASA, 527 U.S. at 242.  The IG, however,  is not authorized to conduct investigations as part of enforcing motor carrier safety regulations--a role which is central  to the basic operations of the agency.  See, e.g., Winters  Ranch P'ship v. Viadaro, 123 F.3d 327 (5th Cir. 1997) (upholding IG's subpoena because it was part of an investigation  to test the effectiveness of the agency's conduct of a program  and not part of program operating responsibilities);  Burlington N. R.R. Co. v. Office of Inspector General, 983 F.2d 631  (5th Cir.1993) (refusing to enforce IG's subpoena because  Inspectors General have no authority to engage in regulatory  compliance investigations that are part of an agency's general  functioning).


25
The record in this case makes it clear that, when he  investigated the plaintiffs and seized their records, the DOT  IG was not engaged in an investigation relating to abuse and  mismanagement in the administration of the DOT or an audit  of agency enforcement procedures or policies.  Rather, the  DOT IG merely lent his search and seizure authority to  standard OMC enforcement investigations.  In other words,  the DOT IG involved himself in a routine agency investigation  that was designed to determine whether individual trucking  companies were complying with federal motor carrier safety  regulations.  This was beyond his authority.


26
Under 5 U.S.C. App. 3  9(a)(1)(K), the Office of Investigations and Security, Office of Audit of the Department, the  Offices of Investigations and Security, Federal Aviation Administration, and External Audit Divisions, Federal Aviation Administration, the Investigations Division and the External  Audit Division of the Office of Program Review and Investigation, Federal Highway Administration, and the Office of  Program Audits, Urban Mass Transportation Administration  were consolidated as part of the OIG.  Congress did not,  however, indicate that these investigative units were to conduct investigations into motor carrier compliance with safety  regulations or that consolidation of these offices authorized  the OIG to engage in criminal investigations of particular  motor carriers, in contravention of the Inspector General Act. 5 U.S.C. App. 3  9(a)(2).  The DOT IG was not authorized,  pursuant to the Act's consolidation of duties, to search appellants' premises and seize their records as part of a compliance  review which was under the jurisdiction of the FHA.


27
Finally, under 5 U.S.C. App. 3  9(a)(2), the Secretary of  DOT may transfer additional powers and duties to the IG  beyond those responsibilities specifically defined in the Inspector General Act.  However, the Secretary's transfer of  authority is explicitly limited to exclude matters that constitute "program operating responsibilities."  Id.  As the District Court correctly found, there was no valid transfer of  authority in this case.


28
On the record at hand, there can be no doubt that the IG  violated the Inspector General Act when he conducted the  disputed investigations and seizures of appellants' records in  1998.  The actions of the IG were ultra vires, causing injury  to appellants for which they are entitled to relief.

C. Actions Arising Under the MCSIA

29
The District Court found that, as of December 1999, after  the occurrence of the investigations and seizures that are in  dispute in this case, the IG was granted authority pursuant to  the MCSIA "to conduct investigations of motor carriers' fraudulent and criminal activities that are related to the  DOT's operations and programs."  Truckers United for Safety v. Mead, 86 F. Supp.2d at 19.  The District Court's opinion  thus appears to suggest that the enactment of the MCSIA  mooted appellants' challenges to the IG's unlawful actions  taken before its passage.  Id.  That holding is erroneous and it is hereby reversed.  The District Court also denied appellants' request for declaratory and injunctive relief that would  bar the IG from engaging in unlawful actions in the future  pursuant to the MCSIA.  Because appellants' claims rest on a  fear of injuries that have yet to arise under the MCSIA, we  dismiss them as unripe.


30
The IG argues that even though the MCSIA does not  directly govern the 1998 investigations, the MCSIA provides  evidence that, even in 1998 before the MCSIA was enacted,  the OIG had authority to investigate appellants.  To substantiate this position, the IG points to a comment in the Congressional Record that  228 "clarifies Congressional intent with  respect to the authority of the IG, reaffirming the IG's ability  and authority to continue to conduct criminal investigations of  parties subject to DOT laws or regulations, whether or not  such parties receive Federal funds from the Department." 145 Cong. Rec.  H12874 (daily ed. Nov. 18, 1999);  145 Cong.  Rec. S15211 (daily ed. Nov. 19, 1999).  This sparse piece of  legislative history cannot carry the day for the IG.


31
Prior to the passage of  228, the statutory and legal  framework defining the IG's authority focused on the IG's  role as an independent and objective investigator of agency  fraud and abuse.  These responsibilities contrasted with the  responsibilities delegated to other offices in the DOT which  were in charge of implementation and enforcement of the  motor carrier safety regulations.  Within this institutional  framework the IG was not authorized to engage in ordinary  compliance reviews, even those potentially implicating criminal punishments.  The characterization of the MCSIA as  "clarifying" in the Congressional Record does not undermine  this finding.  The DOT's attempt to read  228 as a retroactive authority has no legitimate basis.


32
A much harder question in this case concerns appellants'  requests for a judicial declaration that  228 of the MCSIA  did not amend the Inspector General Act to authorize the IG  to conduct investigations of the sort that are at issue in this  case and an injunction barring such criminal investigations in  the future.  In other words, appellants ask that we reverse the District Court's holding that  228 of the MCSIA created  new authority for the DOT IG.  Section 228--for example,  the language sanctioning IG investigations of "fraudulent or  other criminal activity"--is hardly free from ambiguity and it  is far from clear that it expands the authority of the IG as the  District Court found.  We need not reach these issues, however.  We agree that the District Court's decision construing  the MCSIA cannot stand, but not for the reasons asserted by  appellants.  Rather, we hereby vacate the District Court's  decision insofar as it addresses the scope of the MCSIA,  because the issues raised by appellants regarding the scope of   228 are not ripe for review.


33
The disputed actions taken by the IG in this case occurred  in 1998 under the Inspector General Act.  The MCSIA had  not yet been enacted, so there is no evidence before the court  concerning investigations or seizures taken pursuant to the  MCSIA.  Appellants claim that the IG's future conduct under  the MCSIA may violate the law;  but, of course, this court has  no way of knowing what the DOT IG may do in the future. The only matters of relevance that are before the court at  this time are the text of  228 of the MCSIA, the District  Court's construction of the statutory provision, and the parties' differing opinions as to what the new law means.  This is  not enough to justify an opinion from this court on the  meaning of  228, because such an opinion would be purely  "advisory" and thus beyond this court's authority under Article III of the Constitution.  Cf. Los Angeles v. Lyons, 461  U.S. 95 (1983) (Speculative claims about possible future  harms do not afford a basis for equitable relief.).


34
There will be no ripe case fit for judicial review until the  Government acts to apply the statute "in a concrete factual  setting."  Truckers United for Safety v. Fed. Highway Admin., 139 F.3d 934, 937 (D.C. Cir. 1998) (citing Abbott Labs. v.  Gardner, 387 U.S. 136 (1967), rev'd on other grounds, Califano v. Sanders, 430 U.S. 99 (1977)).  It is possible that, since  passage of the MCSIA, the DOT IG has, in practice, properly  exercised its authority.  Without any particular action by the IG before us for review, the question of future relief is not fit  for determination.


35
In assessing whether a case is ripe for review, we must  consider not only the "fitness of the issues" for judicial  review, but also whether a delay in judicial consideration of  the issues will cause undue "hardship" to appellants.  See  City of Houston v. Dep't of Hous. & Urban Dev., 24 F.3d  1421, 1431-32 (D.C. Cir. 1994).  The closest appellants come  to raising a claim of hardship is in asserting that the investigations of Florilli, Kistler, K & C and Lone Wolf are "continuing," implying that appellants persist in being harmed as  a result of the underlying events.  However, this harm results from searches and seizures authorized by the IG in 1998,  not actions initiated by the IG following the enactment of the  MCSIA.


36
The main hardship that may result to appellants from  delayed review of the IG's proper role under the MCSIA is  the need to file another suit.  However, the burden of pursuing future litigation is not enough, by itself, to demonstrate  hardship justifying premature judicial decision-making.  See  id. at 1432.

III. Conclusion

37
Because the DOT IG acted without lawful authority in  investigating appellants and seizing their records pursuant to  the Inspector General Act, the Government is hereby ordered  to return all materials seized during the ultra vires searches  of appellants' premises.  We also hereby vacate the District  Court's decision regarding the scope of  228 of the MCSIA  and dismiss appellants' claims resting on their construction of  the MCSIA;  the issues focused on the meaning and future  application of  228 are not ripe for review.